—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 3, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from *868receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as an administrator for a telemarketing firm after the employer discovered through a newspaper article that claimant recently was convicted of a felony. Claimant had signed a statement at the time she was hired that required her to immediately notify the employer of any criminal convictions. Given this condition of her employment, substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant’s failure to disclose such information to the employer constitutes disqualifying misconduct (see, e.g., Matter of Egelberg [Sweeney], 244 AD2d 684; Matter of Bucknor [Hudacs], 205 AD2d 816). We reject claimant’s assertion that the Board exceeded its authority in assessing the credibility of the witnesses differently than the Administrative Law Judge (hereinafter ALJ). While considerable weight is accorded to the credibility determinations of the ALJ, the Board is not bound thereby and is free to resolve credibility issues differently from the ALJ (see, Matter of Guibert [Commissioner of Labor], 254 AD2d 661; Matter of Lugo [Milford Mgt. — Commissioner of Labor], 251 AD2d 742, appeal dismissed 92 NY2d 939). Claimant’s remaining contentions have been reviewed and found to be without merit.
Crew III, J. P., Yesawich Jr., Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.